PRICING SUPPLEMENT Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-171806 Dated October 7, 2011 Royal Bank of Canada Trigger Yield Optimization Notes $2,516,028.48 Notes Linked to the Market Vectors Gold Miners ETF® due on April 13, 2012 $1,228,181.46 Notes Linked to the Energy Select Sector SPDR® Fund due on April 13, 2012 Investment Description Trigger Yield Optimization Notes (the “Notes”) are unsecured and unsubordinated notes issued by Royal Bank of Canada linked to the performance of the shares of a specific exchange traded fund (the “Reference Equity”).The issue price of each Note is equal to the closing price of the applicable Reference Equity on the trade date (the “initial price”). On a monthly basis, Royal Bank of Canada will pay you a coupon regardless of the performance of the Reference Equity. At maturity, Royal Bank of Canada will either pay you the principal amount per Note or, if the closing price of the Reference Equity on the final valuation date is below the trigger price, Royal Bank of Canada will deliver to you one share of the Reference Equity for each Note you then own (subject to adjustments in the case of certain corporate events described in the product prospectus supplement under “General Terms of the Notes — Anti-Dilution Adjustments”). Investing in the Notes involves significant risks. You may lose some or all of your principal amount. In exchange for receiving a coupon on the Notes, you are accepting the risk of receiving shares of the Reference Equity at maturity that are worth less than the principal amount of your Notes and the credit risk of Royal Bank of Canada for all payments under the Notes. Generally, the higher the coupon rate on a Note, the greater the risk of loss on that Note. The contingent repayment of principal only applies if you hold the Notes until maturity. Any payment on the Notes, including any repayment of principal, is subject to the creditworthiness of Royal Bank of Canada.If Royal Bank of Canada were to default on its payment obligations, you may not receive any amounts owed to you under the Notes and you could lose your entire investment. Features Key Dates q Income— Regardless of the performance of the Reference Equity, Royal Bank of Canada will pay you a monthly coupon. In exchange for receiving the monthly coupon on the Notes, you are accepting the risk of receiving shares of the Reference Equity at maturity that are worth less than your principal amount and the credit risk of Royal Bank of Canada for all payments under the Notes. q Contingent Repayment of Principal at Maturity— If the price of the Reference Equity does not close below the trigger price on the final valuation date, Royal Bank of Canada will pay you the principal amount at maturity, and you will not participate in any appreciation or depreciation in the value of the Reference Equity. If the price of the Reference Equity closes below the trigger price on the final valuation date, Royal Bank of Canada will deliver to you one share of the Reference Equity per Note at maturity, which is expected to be worth significantly less than your principal amount and may have no value at all. The contingent repayment of principal only applies if you hold the Notes until maturity. Any payment on the Notes, including any repayment of principal, is subject to the creditworthiness of Royal Bank of Canada. Trade Date October 7, 2011 Settlement Date October 13, 2011 Final Valuation Date1 April 9, 2012 Maturity Date1 April 13, 2012 1 Subject to postponement in the event of a market disruption event and as described under “General Terms of the Notes — Payment at Maturity” in the accompanying product prospectus supplement no. TYON-1. NOTICE TO INVESTORS: THE NOTES ARE SIGNIFICANTLY RISKIER THAN CONVENTIONAL DEBT INSTRUMENTS. THE ISSUER IS NOT NECESSARILY OBLIGATED TO REPAY THE FULL PRINCIPAL AMOUNT OF THE NOTES AT MATURITY, AND THE NOTES CAN HAVE DOWNSIDE MARKET RISK SIMILAR TO THE REFERENCE EQUITY. THIS MARKET RISK IS IN ADDITION TO THE CREDIT RISK INHERENT IN PURCHASING A DEBT OBLIGATION OF ROYAL BANK OF CANADA.YOU SHOULD NOT PURCHASE THE NOTES IF YOU DO NOT UNDERSTAND OR ARE NOT COMFORTABLE WITH THE SIGNIFICANT RISKS INVOLVED IN INVESTING IN THE NOTES. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER ‘‘KEY RISKS’’ BEGINNING ON , THE RISKS DESCRIBED UNDER “RISK FACTORS” BEGINNING ON PAGE PS-4 OF THE PRODUCT PROSPECTUS SUPPLEMENT NO. TYON-1 AND UNDER ‘‘RISK FACTORS’’ BEGINNING ON PAGE S-5 OF THE PROSPECTUS SUPPLEMENT BEFORE PURCHASING ANY NOTES. EVENTS RELATING TO ANY OF THOSE RISKS, OR OTHER RISKS AND UNCERTAINTIES, COULD ADVERSELY AFFECT THE MARKET VALUE OF, AND THE RETURN ON, YOUR NOTES. YOU MAY LOSE SOME OR ALL OF YOUR INITIAL INVESTMENT IN THE NOTES. Notes Offerings This pricing supplement relates to two separate Trigger Yield Optimization Notes we are offering.Each Note is linked to the shares of a specific exchange traded fund, and each of the Notes has a different coupon rate, initial price and trigger price, as specified in the table below. Coupons will be paid monthly in arrears in six equal installments. Reference Equity Coupon Rate per
